United States Court of Appeals
                        FOR THE EIGHTH CIRCUIT
                                ___________

                                No. 11-2046
                                ___________

Latoyin Davis,                         *
                                       *
             Appellant,                *
                                       * Appeal from the United States
      v.                               * District Court for the Eastern
                                       * District of Arkansas.
Correctional Medical Services; Selvey, *
Nurse, North Central Unit, ADC;        * [UNPUBLISHED]
Holloway, Director, CMS, North         *
Central Unit, ADC; Curtis Meinzer,     *
Warden, North Central Unit, ADC;       *
Arkansas Department of Correction;     *
Hunt, Nurse, North Central Unit,       *
ADC; Lafevers, Nurse, North Central *
Unit, ADC,                             *
                                       *
             Appellees.                *
                                  ___________

                           Submitted: November 22, 2011
                              Filed: December 1, 2011
                               ___________

Before LOKEN, BYE, and COLLOTON, Circuit Judges.
                           ___________

PER CURIAM.
       Inmate Latoyin Davis appeals following the district court’s1 adverse grant of
summary judgment in his 42 U.S.C. § 1983 action. To the extent Davis challenges
the earlier dismissal of Correctional Medical Services (CMS), we conclude that CMS
was properly dismissed as Davis was proceeding against it based solely on the
conduct of its employees. See McAdams v. McCord, 584 F.3d 1111, 1113 (8th Cir.
2009) (de novo review of dismissal for failure to state claim); Sanders v. Sears,
Roebuck & Co., 984 F.2d 972, 975-76 (8th Cir. 1993) (corporate liability under
§ 1983). It was also proper to grant summary judgment on the claims against the
CMS employees. See Mason v. Corr. Med. Servs., Inc., 559 F.3d 880, 884-85 (8th
Cir. 2009) (de novo review). Under the circumstances established by the record, the
nurse defendants were at most negligent, see Langford v. Norris, 614 F.3d 445, 460
(8th Cir. 2010) (plaintiff must show more than even gross negligence, and mere
disagreement with treatment decisions does not rise to level of constitutional
violation); Davis did not counter the evidence that the CMS administrator merely
arranged for transportation once the orthopedic consultation for Davis was scheduled,
see Bloom v. Metro Heart Group of St. Louis, Inc., 440 F.3d 1025, 1028-29 (8th Cir.
2006) (nonmoving party must demonstrate dispute on material issue of fact that might
affect outcome of suit under governing law so that reasonable jury could return
verdict in his favor); and we agree with the district court that the administrator’s
alleged amusement about the situation was not a basis for a constitutional claim under
section 1983. Finally, we find no merit to Davis’s assertion of judicial bias. The
district court is affirmed.2
                         ______________________________



      1
       The Honorable Jerome Kearney, United States Magistrate Judge for the
Eastern District of Arkansas, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).
      2
        We decline to address the claims Davis has abandoned on appeal. See Griffith
v. City of Des Moines, 387 F.3d 733, 739 (8th Cir. 2004).

                                         -2-